Citation Nr: 1229050	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  06-38 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that initially, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The Veteran's requested hearing was scheduled for November 2011.  However, in an October 2011 statement, the Veteran's representative indicated that the Veteran desired to cancel his scheduled hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2011). 

The instant case was previously before the Board in December 2011, at which time the Board remanded the matter for the Veteran to be afforded a VA audiology examination to determine the current level of his hearing impairment.  That development having been completed, the Board may proceed with a decision.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Since the filing of the Veteran's claim, his bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level II in the right ear and Level III in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for hearing loss was granted in December 2005, and he was assigned a disability rating and effective date in that decision.  As his claim for an initial compensable rating for his service-connected hearing loss stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA outpatient treatment records; VA examination reports; private medical records, and statements in support of his claim.  The Veteran withdrew his request for a hearing in his case.  He has not indicated that there are outstanding records for the time period in question that VA should have obtained, and the Board is aware of none.

Further, the Veteran has been afforded several VA examinations in connection with his claim of service connection for hearing loss and appeal of the assigned disability rating.  The examination reports contain sufficient evidence by which to evaluate the severity of the Veteran's hearing loss in the context of the rating criteria and throughout the appeal period.  They also address the effect of the Veteran's hearing loss on his occupational and social functioning.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him adequate VA examinations and that the duty-to-assist requirements have been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

The Veteran asserts that his service-connected bilateral hearing loss has been more disabling than initially rated.  He contends that a compensable rating is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's hearing loss, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, '[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

Here, the Veteran's service-connected hearing loss has been evaluated as noncompensably (zero percent) disabling under 38 C.F.R. § 4.85, DC 6100.  Under DC 6100, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (providing that disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).  The evaluations assigned for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  The degrees of disability for bilateral hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100.  As set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See id.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and each ear is to be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  38 C.F.R. § 4.86(b).

Relevant to the issue on appeal, results of audiometric testing conducted as part of a November 2005 VA audiology examination were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
90
95
LEFT
35
35
50
95
100

Puretone averages were 65 decibels for the right ear and 70 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear, using Maryland CNC tests.  Application of the above audiogram results to Table VI reveals Level II hearing acuity bilaterally.  38 C.F.R. § 4.85, Table VI.  Level II hearing acuity bilaterally results in a noncompensable disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the November 2005 VA examination report does not support the assignment of a compensable rating.  Id.

The Veteran was thereafter afforded VA audiology examinations in January 2007, July 2007, and February 2009.  Testing conducted during those examinations failed to yield results warranting a compensable rating for service-connected hearing loss.  Specifically, in January 2007, the Veteran's puretone averages were 55 decibels for the right ear and 66.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  Application of those results to Table VI reveals Level I hearing acuity in the right ear and Level II hearing acuity in the left ear, which results in a noncompensable disability rating.  See 38 C.F.R. § 4.85, Table VII.

In July 2007, the Veteran's puretone averages were 66.25 decibels, bilaterally, and he his speech recognition scores were 96 percent in the right ear and of 92 percent in the left ear.  This results in a numeric designation of II, bilaterally, which in turn requires the assignment of a noncompensable rating under Table VII.  See id.  

During the February 2009 VA examination, the Veteran reported that he was unable to hear plainly, stating that his greatest difficulty hearing was on the telephone or when a lot of people were talking at once.  Audiometric testing resulted in puretone averages of 55 decibels in the right ear and 62.5 decibels in the left ear.  The Veteran had speech recognition scores of 96 percent in the right ear and 88 percent in the left ear.  This results in Level I hearing acuity for the right ear and Level III hearing acuity in the left ear, which in turn requires the assignment of a noncompensable rating under Table VII.  See id.  

In an August 2009 statement, the Veteran asserted that his hearing loss had increased in severity.  As a result of the Veteran's statement, in December 2011, the matter was remanded for a new VA audiology examination, which examination took place in February 2012.  Results of audiometric testing conducted as part of that audiology examination were, in relevant part, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
85
85
LEFT
20
25
45
90
95

Puretone averages were 56 decibels for the right ear and 64 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 88 percent in the left ear, using Maryland CNC tests.  Based on those results with the utilization of Table VI, the Veteran had level II hearing impairment in the right ear and a level III hearing impairment in the left ear.  Application of those results to Table VII also results in a noncompensable disability rating.  See 38 C.F.R. § 4.85, DC 6100.  Thus, the February 2012 VA examination report does not support the assignment of a compensable rating.

In addition, the Veteran has submitted a copy of a July 2006 audiogram; a review of that audiogram reveals results similar to those of the VA examinations outlined above.  Although hearing thresholds were not numerically itemized on the report or by the private physician who reviewed the audiogram, numerical values can be inferred from the audiometric chart.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (stating that as fact-finding is a proper function of the Board, the Board is permitted to interpret the graphical representations contained in the audiograms into numerical results).  Results from the July 2006 private audiogram reflect that puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
85
90
LEFT
20
25
35
85
95

Puretone averages were 56.25 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  Applying the results of the private audiogram to Table VI reveals no worse than Level II hearing acuity, bilaterally, which does not result in a compensable rating.  See 38 C.F.R. § 4.85, Table VII.

The Board notes that the July 2006 private report does not make clear that the speech discrimination testing was conducted using Maryland CNC guidelines, as required by 38 C.F.R. § 4.85(a).  Nevertheless, the private audiogram reflects that the Veteran experiences no worse than Level II hearing impairment bilaterally, which warrants a noncompensable disability rating under DC 6100.  Even assuming use of Maryland CNC speech discrimination tests, the results reflect a level of hearing impairment that is not compensable under current VA standards.  Thus, it is not necessary to seek clarification as to whether the speech discrimination tests were Maryland CNC tests.  Thus, for VA rating purposes, the July 2006 private audiogram reflects hearing acuity no worse than that documented in the VA examination reports of record and provides for no more than a noncompensable rating under DC 6100.

In consideration of the evidence of record, the Board finds that, for the entirety of the claim period, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and Level III hearing impairment in the left ear, which results in a noncompensable disability rating under 38 C.F.R. § 4.85, DC 6100.  Consequently, the Board concludes that the criteria for a compensable rating have not been met.  See 38 C.F.R. § 4.85, DC 6100.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss and indeed acknowledges that the evidence suggests a worsening of the Veteran's hearing acuity during the appeal period.  However, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a compensable disability rating in this case.  See Lendenmann, supra.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been reflected by the schedular criteria.  In regards to hearing loss, the February 2012 VA examination report describes the effects of the Veteran's hearing impairment on his occupation and daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted that the Veteran has difficulty hearing conversational speech.  Such an effect does not take the Veteran's case outside the norm as to require consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R § 3.321(b)(1).  Moreover, it was noted that the Veteran was not working on account of his PTSD.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for an initial compensable rating for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


